Citation Nr: 1429809	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  05-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to March 24, 2010.

2.  Entitlement to a TDIU from March 24, 2010.

(NOTE: The issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression is addressed in a separate Board decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2007, a hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

This case was previously before the Board in January 2010, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The issue of entitlement to a TDIU from March 24, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 7, 2005, the Veteran's combined disability evaluation was 50 percent; he did not meet the schedular criteria for TDIU during this period, and the competent evidence does not demonstrate that his service-connected disabilities alone rendered him unable to obtain and retain substantially gainful employment.

2.  From January 7, 2005, to August 12, 2009, the Veteran's combined disability evaluation was 60 percent; as each of his service-connected disabilities arose from a common etiology, he met the schedular criteria for TDIU during this period.

3.  For the period January 7, 2005, to August 12, 2009, the competent evidence does not demonstrate that the Veteran's service-connected disabilities alone rendered him unable to obtain and retain substantially gainful employment.

4.  From August 13, 2009, to March 23, 2010, the Veteran's combined disability evaluation was 90 percent, which meets the schedular criteria for TDIU during this period.

5.  For the period August 13, 2009, to March 23, 2010, the competent evidence demonstrates that symptomatology associated with his service-connected disabilities rendered him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to August 13, 2009, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).

2.  From August 13, 2009, to March 23, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through September 2002, and February and March 2006 notice letters sent to the appellant that fully addressed all notice elements.  These letters informed the appellant of what evidence was required to substantiate his claim for a TDIU, and of the appellant's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service records identified by the Veteran have also been obtained, including Social Security Administration (SSA) disability records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  A VA medical opinion has been obtained.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the VA opinion adequate for the purposes of determining entitlement to a TDIU, as it involved a review of the Veteran's pertinent medical history as well as a discussion of relevant symptomatology and its effect on the Veteran's daily functioning.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the instant claim was previously remanded in December 2007 and January 2010.  There has been substantial compliance with the previous remands as they pertain to the issue decided herein, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 .

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.





Prior to January 7, 2005

Prior to January 7, 2005, the Veteran was service-connected for diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, each evaluated as 20 percent disabling.  His combined rating was 50 percent.  Therefore, the Veteran does not meet the schedular criteria for TDIU for the period prior to January 7, 2005, pursuant to 38 C.F.R. § 4.16(a).  As such, the claim of entitlement to TDIU on a schedular basis prior to January 7, 2005, must be denied.

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted.  See 38 C.F.R. § 4.16(b) (2013).  However, the competent evidence of record does not indicate the Veteran was unemployable during this period due to his service-connected disabilities.  While the Veteran was unemployed, and in receipt of Social Security Administration (SSA) disability benefits, the record indicates this was primarily due to cervical and lumbar spine injuries sustained in a work-related accident, disabilities which have not been service connected.  Further, private treatment records indicate the Veteran was capable of returning to full duty at work during this period.  See, e.g., December 2001 Western New York Orthopedic Group treatment report.  As such, while the Veteran was unemployed prior to January 7, 2005, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).

January 7, 2005, to August 12, 2009

For the period January 7, 2005, to August 12, 2009, the Veteran is eligible to receive TDIU benefits on a schedular basis as he is service-connected for diabetes mellitus, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, each evaluated as 20 percent disabling; and peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity, each evaluated as 10 percent disabling.  His combined service-connected evaluation is 60 percent, and each of his service-connected disabilities arose from a common etiology.  38 C.F.R. §§ 4.16, 4.25.

The remaining inquiry is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  Despite the Veteran's eligibility for TDIU benefits, the Board concludes that entitlement to TDIU benefits is not warranted for this stage of the Veteran's appeal because a preponderance of the evidence is against any finding that his service-connected disabilities prevented him from all forms of gainful employment.

In this regard, an April 2005 VA peripheral nerves examination notes the Veteran reported a numbness, tingling and burning sensation in his hands, but denied weakness and any problems with fine motor movement or dexterity.   VA treatment records generated during this period indicate the Veteran's diabetes mellitus was generally well-controlled, with some limited exceptions, and he ambulated with an altered gait, walked with a cane, and experienced numbness and tingling in his legs after standing for more than 15 minutes.  The report of a January 2008 VA examination notes the Veteran had tingling and numbness of the fingers and toes, poor balance, and weak legs.  He had mild weakness in the small muscles of the hand and foot dorsiflexers bilaterally, but otherwise power, tone and bulk were normal.  Sensation was decreased to all modalities in the hands and feet.  Overall, the VA examiner opined that the Veteran's service-connected disabilities, while significant, would not prevent him from obtaining and maintaining gainful employment in a sedentary environment.

The Board acknowledges the March 2006 private medical opinions submitted by the Veteran, both of which indicate he is totally disabled due to his multiple medical problems.  However, the Board observes both Dr. Jacobus and Dr. Lewis include nonservice-connected cervical and lumbar spine disabilities in their consideration of the Veteran's overall level of disability.  Neither opinion considers the Veteran's employability based solely on service-connected disabilities.  Therefore, neither private opinion may be afforded probative value in considering entitlement to TDIU.  See generally Hatlestad, 5 Vet. App. at 529.

The Board also acknowledges the Veteran's assertions that he was unable to obtain employment during this period due to service-connected disabilities.  However, while sympathetic to his concerns, the Board finds the opinion obtained in the January 2008 VA examination to be more probative.  This opinion reflects a clinical understanding of the Veteran's physical limitations due to his service-connected disabilities.  Furthermore, the Board observes that, in asserting unemployability at his hearings, the Veteran also associated his unemployability to a number of nonservice-connected disabilities, including kidney, lung, thyroid and skin disabilities.  

After considering the totality of the record, the Board finds that a preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation for the period January 7, 2005, and August 12, 2009.  Therefore, he is not entitled to a TDIU evaluation for this stage of the appeal.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU rating for this period, the doctrine is not applicable in the instant appeal and his claim must be denied.  Id. 

August 13, 2009, to March 23, 2010

As of August 13, 2009, service connection is in effect for the additional disability of chronic kidney disease associated with diabetes mellitus, rated 60 percent.  The report of a May 2010 VA examination notes that, in addition to abnormal laboratory findings, associated symptomatology includes nocturia times two without burning, dysuria or incontinence, and daytime urinary frequency every half hour to hour.  Records also indicate the Veteran began to experience increased numbness and loss of dexterity in his hands during this timeframe.

Based on the evidence of record, the Board finds that a TDIU is warranted from August 12, 2009, to March 23, 2010.  The Veteran meets the schedular criteria for a TDIU throughout this period, and the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precludes him from performing the acts required by employment.

Even though the May 2010 VA examiner did not render an opinion regarding occupational impairment, the Board again notes the Veteran's diabetes mellitus and peripheral neuropathy limits him to sedentary employment.  Including symptoms associated with chronic kidney disease, primarily frequent urinary urgency, as well as increased numbness and loss of dexterity in the hands, the Board resolves all doubt in the Veteran's favor and finds that, as of August 13, 2009, the date for which service connection for chronic kidney disease was awarded, the Veteran is unable to secure and maintain even sedentary employment.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted from August 13, 2009, to March 23, 2010.


ORDER

Entitlement to a TDIU prior to August 13, 2009, is denied.

Entitlement to a TDIU from August 13, 2009, to March 23, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As of March 24, 2010, the Veteran has been assigned a 100 percent schedular evaluation.  Although no additional disability compensation may be paid when a total schedular rating is in effect, the Court has held that a separate award of TDIU predicated on a disability other than that for which a 100 percent schedular evaluation has been awarded may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008).  In other words, if a Veteran has a schedular 100 percent evaluation for a single service-connected disability, VA must consider whether other service-connected disabilities would warrant a separate award of TDIU.  Id.

In a separate decision, the Board has remanded the Veteran's claim of an increased evaluation for PTSD.  As it is possible the Veteran could be awarded a 100 percent schedular evaluation for his PTSD, pursuant to Bradley, the question of entitlement to TDIU as of March 24, 2010, is intertwined with the increased evaluation claim.  The Court has held that all issues " inextricably intertwined " with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate the outstanding claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing development and readjudication of the Veteran's increased evaluation claim for PTSD, readjudicate the Veteran's claim of entitlement to TDIU as of March 24, 2010, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


